Exhibit 10.6

INTERNATIONAL

RESTRICTED STOCK UNIT AWARD AGREEMENT

DFC GLOBAL CORP. 2007 EQUITY INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of (the
“Effective Date”) between DFC Global Corp. (the “Company”) and (the “Grantee”).

WHEREAS, the Company maintains the DFC Global Corp. 2007 Equity Incentive Plan
(the “Plan”) for the benefit of its key employees, directors and consultants who
provide services to the Company; and

WHEREAS, the Plan permits the award of restricted stock units (“Restricted Stock
Units”) with respect to shares of the Company’s Common Stock (the “Common
Stock”); and

WHEREAS, to compensate the Grantee for his service to the Company and to further
align the Grantee’s personal financial interests with those of the Company’s
stockholders, the Company wishes to award the Grantee a number of restricted
stock units, on the terms and conditions contained in the Plan and this
Agreement.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Company hereby awards to the Grantee, as
of the Effective Date, Restricted Stock Units under the Plan. Each Restricted
Stock Unit which vests shall entitle the Grantee to receive one share of Common
Stock on the specified issuance date. The number of shares of Common Stock
subject to the awarded Restricted Stock Units, the applicable vesting schedule
for those shares, the date on which those vested shares shall become issuable to
the Grantee and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

AWARD SUMMARY

 

Number of Shares Subject to Award:

 

 

   _____ shares of Common Stock (the “Shares”). Vesting Schedule:   

The Shares shall vest in a series of ___ successive equal installments measured
from _______ provided the Grantee remains in Continuous Status as an Employee,
Director or Consultant through each such vesting date.

 

Issuance Schedule:    The Shares will be issued immediately upon vesting in
accordance with the foregoing Vesting Schedule. In no event, however, will any
Shares actually be issued to the Grantee unless and until the applicable
withholding taxes are



--------------------------------------------------------------------------------

     collected from the Grantee. The procedures pursuant to which the applicable
withholding taxes are to be collected are set forth in Paragraph 6 of this
Agreement. The settlement of all Restricted Stock Units which vest under the
Award shall be made solely in Shares. In no event, however, shall any fractional
shares be issued. Accordingly, the total number of Shares to be issued pursuant
to the Award shall, to the extent necessary, be rounded down to the next whole
share in order to avoid the issuance of a fractional share.

2. Limited Transferability. Prior to actual receipt of the Shares which vest and
become issuable hereunder, the Grantee may not transfer any interest in the
Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of the Grantee’s death may be transferred
pursuant to the provisions of the Grantee’s will or the laws of inheritance.

3. Cessation of Service. Should the Grantee cease Service for any reason prior
to vesting in one or more Shares subject to this Award, then the Award will be
immediately cancelled with respect to those unvested Shares, and the number of
Restricted Stock Units will be reduced accordingly. The Grantee shall thereupon
cease to have any right or entitlement to receive any Shares under those
cancelled units.

4. Stockholder Rights. The holder of this Award shall not have any stockholder
rights, including voting or dividend rights, with respect to the Shares subject
to the Award until the Grantee becomes the record holder of those Shares
following their actual issuance upon the Company’s collection of the applicable
Withholding Taxes.

5. Adjustment in Shares. Subject to any required action by the shareholders of
the Company, if the outstanding shares of Common Stock are increased, decreased,
changed into or exchanged for a different number or kind of shares or securities
of the Company or a successor entity, or for other property (including without
limitation, cash), through reorganization, recapitalization, reclassification,
stock combination, stock dividend, stock split, reverse stock split, spin off,
extraordinary corporate distribution or other similar transaction, an
appropriate and proportionate adjustment shall be made to the total number
and/or class of securities issuable pursuant to this Award by the Administrator,
whose determination will be final, binding and conclusive.

6. Collection of Withholding Taxes. Until such time as the Company provides the
Grantee with written or electronic notice to the contrary, the Company shall
collect the income and employment taxes and other payments and amounts required
to be withheld with respect to the issuance of the vested Shares hereunder (the
“Withholding Taxes”) through an automatic share withholding procedure pursuant
to which the Company will withhold, at the time of such issuance, a portion of
the Shares with a Fair Market Value (measured as of the issuance date)



--------------------------------------------------------------------------------

equal to the amount of those taxes (the “Share Withholding Method”); provided,
however, that the amount of any Shares so withheld shall not exceed the minimum
statutory amount required to be withheld by the Company. Notwithstanding the
foregoing, the Administrator may, at its sole discretion, require that such
Withholding Taxes be paid through one of the following methods selected by the
Administrator in lieu of the Share Withholding Method

– the Grantee’s delivery of his or her separate check payable to the Company in
the amount of such taxes, or

– the use of the proceeds from a next-day sale of the Shares issued to the
Grantee, provided and only if (i) such a sale is permissible under the Company’s
trading policies governing the sale of Common Stock, (ii) the Grantee makes an
irrevocable commitment, on or before the issue date for those Shares, to effect
such sale of the Shares and (iii) the transaction is not otherwise deemed to
constitute a prohibited loan under Section 402 of the Sarbanes-Oxley Act of
2002.

7. Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Company and Grantee
with all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such
issuance.

8. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
the Grantee shall be in writing and addressed to Grantee at the address
indicated below Grantee’s signature line on this Agreement. All notices shall be
deemed effective upon personal delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.

9. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and the Grantee, the
Grantee’s assigns, the legal representatives, heirs and legatees of the
Grantee’s estate and any beneficiaries of the Award designated by the Grantee.

10. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Administrator with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.

11. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules.



--------------------------------------------------------------------------------

12. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon the Grantee any right to continue in service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary employing or retaining the Grantee) or of the
Grantee, which rights are hereby expressly reserved by each, to terminate the
Grantee’s service at any time for any reason, with or without cause, subject to
local law and the terms of any employment agreement.

13. Authorization to Release Necessary Personal Information. The Grantee hereby
authorizes and directs his or her employer to collect, use and transfer in
electronic or other form, any personal information (the “Data”) regarding the
Grantee’s employment, the nature and amount of his or her compensation and the
fact and conditions of the Grantee’s participation in the Plan (including, but
not limited to, the Grantee’s name, home address, telephone number, date of
birth, social security number (or any other social or national identification
number), salary, nationality, race, job title, number of shares of Common Stock
held and the details of all awards, options or any other entitlement to shares
of Common Stock awarded, cancelled, exercised, vested, unvested or outstanding
for the purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that the Data may be
transferred to the Company or any of its Subsidiaries, or to any third parties
assisting in the implementation, administration and management of the Plan,
including any requisite transfer to a broker or other third party assisting with
the awards under the Plan or with whom the Shares or cash from the sale of such
Shares may be deposited. The Grantee acknowledges that recipients of the Data
may be located in different countries, and those countries may have data privacy
laws and protections different from those in the country of the Grantee’s
residence. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. Furthermore, the Grantee acknowledges and understands that the transfer of
the Data to the Company or any of its subsidiaries, or to any third parties is
necessary for the Grantee’s participation in the Plan. The Grantee may at any
time withdraw the consents herein with respect to the Data, by contacting his or
her human resources representative in writing. The Grantee further acknowledges
that withdrawal of consent may affect his or her ability to vest in or realize
benefits from the Awarded Shares, and his or her ability to participate in the
Plan.

14. No Entitlement or Claims for Compensation. The grant of awards under the
Plan is made at the discretion of the Administrator, and the Plan may be
suspended or terminated by the Company at any time. The grant of an award in one
year or at one time or repeatedly in the past does not in any way entitle the
Grantee to the grant of an award (or benefits in lieu of awards) in the future.
The Plan is wholly discretionary in nature and is not to be considered part of
the Grantee’s normal or expected compensation subject to severance, resignation,
termination, payment in lieu of notice, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
compensation. The value of the Award and any Shares issued thereunder is an
extraordinary item of compensation which is outside the scope of the Grantee’s
employment contract (if any). The Grantee will have no rights to compensation or
damages as a result of the his or her termination of employment for any reason
whatsoever, whether or not in breach of contract, insofar as those rights arise
or may arise from the Grantee ceasing to have rights under this Award as a
result of such cessation or from the loss or diminution in value of such rights.
If the Grantee did acquire any such rights, the Grantee is deemed to have waived
them irrevocably by accepting the Award.



--------------------------------------------------------------------------------

15. Electronic Delivery. The Company may deliver any documents related to the
Award, the Plan or future awards that may be granted under the Plan by
electronic means. Such means of electronic delivery include, but do not
necessarily include, the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the documents via e-mail or such other means of electronic delivery specified
by the Company. The Grantee hereby acknowledges that the Grantee has read this
provision and consents to the electronic delivery of the documents. The Grantee
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Grantee by contacting the
Company. The Grantee further acknowledges that he or she will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Grantee understands that the Grantee must
provide the Company with a paper copy of any documents if the attempted
electronic delivery of such documents fails.

16. Definitions. All capitalized terms in this Agreement that are not defined
herein shall have the meaning assigned to them in the Plan.

17. Clawback Policy. Notwithstanding any other provision of the Plan or this
Agreement to the contrary, (a) any unvested Restricted Stock Units subject to
this Agreement shall be subject to forfeiture, (b) this Agreement shall be
subject to cancellation and rescission, and (c) any Shares received by the
Grantee hereunder, and/or any amount received with respect to any sale of any
such Shares, shall be subject to cancellation, recoupment, rescission, payback
or other action in accordance with the terms of the Company’s Clawback Policy,
as it may be amended from time to time (the “Policy”). The Grantee agrees and
consents to the Company’s application, implementation and enforcement of (x) the
Policy and (y) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, and expressly agrees that the
Company may take such actions as are necessary to effectuate the Policy or
applicable law without further consent or action being required by the Grantee.
To the extent that the terms of this Agreement and the Policy conflict, then the
terms of such Policy shall prevail.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

DFC GLOBAL CORP. By: Title: GRANTEE Signature: Address: